The plaintiff in error was convicted of the crime of harboring a fugitive from justice and a person seeking to escape arrest for felonies committed within the state, and appeals.
The petition in error and case-made was filed in this court on November 10, 1934. No brief has been filed in support of defendant's assignment of errors. *Page 171 
A careful examination of the record fails to disclose any fundamental or prejudicial errors. The evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.